Citation Nr: 0604055	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-28 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for low back disability.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts, which 
granted service connection for a low back disability and 
assigned it a 10 percent rating.  The veteran disagreed with 
that assigned evaluation, and so appealed the RO's decision.

This matter was previously before the Board in September 
2004, when it remanded the claim in order to afford the 
veteran due process and to complete additional evidentiary 
development.  The Board is satisfied that all action 
requested on remand is now complete, such that it may proceed 
with a decision on this matter below.

On a June 2005 VA Form 646, the veteran's representative 
asserted that the RO failed to account for the veteran's loss 
of employment due to incapacitating episodes of back pain.  
This statement appears to be an informal claim for the 
veteran's entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disability (TDIU), and as such, the Board refers it to the RO 
for any necessary action.  38 C.F.R. §§ 20.200-20.202 (2005).    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  The record establishes that the veteran is not service-
connected for lumbar spine degenerative disc disease or 
intervertebral disc syndrome.

3.  Throughout the claim period, the veteran described fairly 
constant pain in relation to his low back disability.


4.  For the period of the claim before September 26, 2003, 
the competent medical evidence of record indicates that the 
veteran's low back disability was manifested by no more than 
moderate limitation of motion.

5.  For the period of the claim from September 26, 2003, the 
competent medical evidence of record indicated that the 
veteran's low back disability was manifested by no more than 
forward flexion of the thoracolumbar spine greater than 30 
but less than 60 degrees, a combined range of thoracolumbar 
spine motion not greater than 120 degrees, and muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation of 
20 percent for low back disability have been approximated.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 
Part 4, including §§ 4.3, 4.7, 4.71a, Diagnostic Code 5242 
(2005); 38 C.F.R. § 4.71a, including Diagnostic Code 5292 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA),  codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  
Implementing regulations for the VCAA are also now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  The 
VCAA redefines the obligations of VA with respect to the duty 
to assist claimants, and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The VCAA is generally 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.    

VA's Office of General Counsel (General Counsel) has held 
that if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  Precedential 
opinions of the General Counsel are binding upon the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) 
(2005); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board accordingly finds that the applicable requirements 
of the VCAA have been met for this claim.  Initially, the 
Board observes that the RO provided the veteran with 
appropriate VCAA notice and assistance with respect to his 
July 2002 claim for service connection, beginning with a VCAA 
notice letter issued in September 2002, prior to the RO's 
award of service connection in a December 2002 rating 
decision.  Then, after receipt of his January 2003 notice of 
disagreement raising a new issue of entitlement to a higher 
initial evaluation for his then service-connected disability, 
the RO transmitted a July 2003 statement of the case to the 
veteran, specifically addressing the new issue.  This 
document provided notice of pertinent VCAA regulations, as 
well as the regulatory criteria applicable to the assignment 
of a higher initial evaluation for the disability at issue.  
The Board thus finds that at this time, VA has done 
everything necessary to notify and assist the veteran with 
respect to this claim.  VAOPGCPREC 8-03.

As well, should there be any question as to whether the 
veteran received proper VCAA notice and assistance prior to 
his initial award of service connection from the RO in 
December 2002, the Board further notes that in October 2004, 
the Appeals Management Center (AMC), on behalf of the RO, 
transmitted another VCAA letter to the veteran.  This letter 
also advised the veteran of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to an increased evaluation, and of the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2005), VA essentially 
satisfied the VCAA's notification requirements by way of this 
letter by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence that he  was 
expected to provide; and (4) requesting the veteran to 
provide any information or evidence in his possession that 
pertained to his claim.  

The Board acknowledges that complete VCAA notice in this case 
may have only been provided to the veteran after the initial 
unfavorable decision in this case, rather than prior to the 
initial decision as is typically required.  However, in a 
case involving the timing of the VCAA notice, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in such situations, the veteran has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Accordingly, 
after the October 2004 letter was issued to the veteran, he 
was afforded an opportunity to respond to it.  Thereafter, 
the AMC subsequently reviewed the claim (again on the RO's 
behalf) and then issued May 2005 and September 2005 
supplemental statements of the case to the veteran.  Under 
these circumstances, the Board finds that the necessary 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, under the VCAA, VA also has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  In this regard, the veteran's service medical and 
personnel records are associated with the claims file, as are 
all pertinent medical treatment records identified and/or 
provided by the veteran.  As well, the veteran was provided 
with a VA examination in support of his claim, conducted in 
April 2005.  See 38 C.F.R. § 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

The evidence available for review for this appeal includes 
the veteran's service medical records, VA outpatient 
treatment and examination reports, and statements and 
argument provided by the veteran and his representative in 
support of the claim.  In reaching its decision herein, the 
Board has carefully reviewed, considered, and weighed the 
probative value of all of the evidence now contained in the 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, however, will be addressed and/or summarized where 
appropriate.  

Basic Applicable Law - Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for his low back disability, 
and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; and pain on movement.  38 C.F.R. § 4.45.

The Board notes that VA modified the rating criteria 
applicable to the evaluation of spine disabilities twice 
during this appeal.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002), effective September 23, 2002, [codified as amended 
at 38 C.F.R. § 4.71a, DC 5293 (2003)]; see also 68 Fed. Reg. 
51,454-51,458 (August 27, 2003), effective September 26, 
2003, [codified as amended at 38 C.F.R. § 4.71a (2005)].  
Because these changes occurred while this appeal was pending, 
the Board must consider the new criteria from the dates that 
they were made effective, and also determine whether they are 
more favorable than the prior criteria.  See VAOPGCPREC 
7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5110(g) (West 2002).  The revised 
criteria may not, however, be applied any earlier than their 
effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2005); DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997); 
VAOPGCPREC 3-00.  



Entitlement to an Initial Evaluation in Excess of 10 Percent 
for Low Back Disability Prior to September 26, 2003

The veteran served on active duty from September 1978 to 
September 1981, and entered active duty with no indication of 
a back problem.  In February 1979, he reported for treatment 
of injuries sustained during an altercation, including 
bruises to his back with observed tenderness, as well as 
abrasions located along his thoracic spine.  He did not 
report for further treatment until September 1979, but at 
that time, he noted that he had continued to have lower back 
pains since his prior visit, which were exacerbated with 
physical activity.  On clinical evaluation, there was 
observed  tenderness at L5-S1, but a good range of motion, as 
well as straight leg raising and deep tendon reflex testing 
within normal limits.  The diagnosis was low back sprain.  

A week later, in October 1979, the veteran returned with 
complaints that his pain was getting worse, and the 
assessment was changed to low back strain, with a 
recommendation for X-ray evaluation and limited duty for one 
week.  The October 1979 X-ray report, however, was within 
normal limits.  On return evaluation another week later, 
there was continued pain, but clinical findings were 
negative.  The diagnosis remained low back strain, and the 
veteran was assigned limited duty for two more weeks.  At 
another visit at the end of October 1979, the veteran 
reported that his pain had diminished substantially, but that 
he still had recurrences when he had to stand for a prolonged 
period in one position.  On clinical evaluation, there was 
observed pain, but no radiation or numbness.  The veteran's 
physical profile was then extended for two more weeks.

The veteran apparently did not return for any in-service 
treatment until mid-March 1980, but at that time, he 
complained of low back pain in existence for one year.  The 
diagnosis was chronic low backache, and he was referred for 
orthopedic evaluation.  On that evaluation a few days later, 
the service physician noted that pain was present in the left 
lower back paraspinal muscles, during exertion with lifting, 
or when the veteran tried to lean backward.  On clinical 
evaluation, all findings were negative and/or within normal 
limits, with the exception of pain observed on extreme 
forward flexion.  The veteran was sent for physical therapy.  

At a mid-April 1980 visit, the veteran noted some 
improvement, but only for a while, after a physical therapy 
session.  On clinical evaluation, there was still flexion 
restriction.  The diagnosis was chronic low back pain, and he 
remained on a limited profile for 10 more days.  He was then 
seen again in late July 1980, when he reported pulling a 
muscle in his back after lifting heavy objects.  On clinical 
evaluation, there was tenderness to palpation of the lower 
spine, and the veteran was unable to bend either forward or 
backward.  Although a past history of low back pain was 
noted, the assessment was an acute low back strain.    

The veteran's service medical records show no further in-
service treatment for a low back disorder.  On his June 1981 
service discharge examination, all pertinent clinical 
findings were normal.  On his companion report of medical 
history, however, the veteran noted recurrent back pain, 
which the service physician then recorded as intermittent low 
back pain that occurred after heavy lifting.

The veteran filed his claim for service connection for a back 
disorder in July 2002.  He then reported for initial VA 
evaluation and treatment.  A July 2002 VA outpatient record 
noted his report of a 20-year history of back pain, which he 
had "learned to live with" and self-treated with over-the-
counter pain medication.  

At an August 2002 initial VA internal medicine evaluation, 
the veteran reported  that in 1979, he was beaten and left 
for dead, which caused injuries including a left sciatic 
nerve that was almost severed, and necessitated 
hospitalization and then several months of physical therapy.  
He also stated that several months after this assault, he had 
an episode of being paralyzed from the waist down for one 
hour.  As well, he indicated that when he was originally 
discharged from the hospital after the injury, he was told 
that the physicians wanted to perform exploratory surgery in 
order to determine the source of his pain, and noted that he 
was also told that he would have to live with the pain for 
the rest of his life.  He described constant low back pain 
that was worse on some days and after he stayed in one 
position for a prolonged period, and which also occurred 
sooner after some activities than it did in the past.  He 
noted some recent nocturnal cramping in his left calf muscle, 
but denied any leg weakness.  On clinical evaluation, 
pertinent findings were normal, including no extremity edema, 
full pulses, and normal motor strength and tone, intact 
sensation, and symmetric reflexes on neurological testing.  
The diagnosis was chronic low back pain, with referral for 
orthopedic and X-ray evaluation.  

In December 2002, the RO service-connected the veteran for 
low back pain, for which he was extensively treated in 
service, and then complained of on recent VA evaluation.  He 
was assigned a 10 percent rating, representative of slight 
spinal limitation of motion, under 38 C.F.R. § 4.71, 
Diagnostic Code (DC) 5290 (2003).  (The Board notes that this 
diagnostic code, however, is specifically applicable to the 
evaluation of limitation of motion of the cervical spine; as 
such, its assignment appears to be an administrative error.  
The equivalent code for the assessment of lumbar spine 
limitation of motion, however, and as actually contemplated 
by the RO in its rating decision, is DC 5292, and so the 
Board will presume that this is the accurate code for initial 
analysis herein.)  The veteran appealed his initial rating.

The veteran underwent his VA orthopedic referral in January 
2003.  He described his in-service assault, which he said 
caused rib fractures and some back problems.  He added that 
after he returned to active duty, he reinjured himself when 
he was trying to lift and/or move a safe around, which led to 
a 30-minute episode of paralysis from the waist down.  On 
review of current symptoms, the veteran described chronic 
nagging back pain, but denied any lower extremity numbness or 
tingling, radiating discomfort down his legs, and bowel or 
bladder problems.  He added that the problem was more or less 
isolated to his lower back.  On clinical evaluation, the 
veteran had excess lumbar lordosis in the neutral position.  
Forward flexion was to 70 degrees, while hyperextension was 
to 20 degrees.  The VA physician observed marked paraspinal 
spasm, but no midline tenderness, or piriform tenderness or 
spasm.  Muscle strength was five out of five for all tests, 
and the veteran had intact sensation to light touch 
bilaterally from L1 to S1.  He also had downgoing toes and 
normal deep tendon reflexes.  The diagnosis was chronic low 
back pain, with referral for X-ray evaluation and physical 
therapy.  

An initial April 2003 VA physical therapy evaluation record 
included the veteran's report that his pain had been worse in 
the last week.  The physical therapist noted that the pain 
was located on the left side of the lower back and close to 
the spine, and that it occasionally radiated into the left 
lower extremity along with numbness.  The veteran rated his 
pain at from two out of ten to 10 out of 10 at its worst, and 
stated that he took aspirin daily, but with no relief.  He 
indicated that his pain was aggravated by sitting or standing 
for too long, sleeping, lifting, bending, and stairclimbing.  
He noted that he was unable to participate in any sports, but 
added that he tried to walk to and from work, a distance of 
one and a half miles, weather permitting.  On clinical 
evaluation, the veteran ambulated into the clinic in no acute 
distress.  His posture revealed a minimal forward head and 
shoulders, and while standing, his left iliac crest was 
higher than his right.  Sensation was within functional 
limits, but range of motion was impaired, with findings of 
flexion to 40 degrees with pain, extension to 5 degrees with 
pain, lateral flexion to 20 degrees with stiffness but no 
pain, and lateral rotation to 40 degrees with stiffness but 
no pain.  The lower extremities were within functional 
limits, except for left hip flexion, which was to 95 degrees 
in a supine position prior to pain.  Strength and motor 
control was impaired, at 4+ in the left hip flexor, but was 
otherwise normal in the bilateral lower extremities.  On 
palpation, there was tenderness at the left posterior 
superior iliac spine and sacrum/L5 junction.  There was tight 
musculature, but no indication of musculoskeletal spasm or 
tenderness.  There was, however, hypomobility as well in the 
lower lumbar spine.  

At a later April 2003 VA physical therapy session, the 
veteran was noted to be doing the exercises without 
difficulty.  At a May 2003 VA session, he noted pain only on 
extension, but at a later May 2003 visit, he stated that he 
had pain all over, and continued aggravation with full 
flexion or extension, and also rotation.  

On a VA physical therapy reevaluation in late May 2003, the 
veteran again had sensation within functional limits, but 
impaired range of motion, with findings of flexion to 45 
degrees with pain, extension to 10 degrees with pain, lateral 
flexion to 25 degrees with stiffness but no pain, and lateral 
rotation to 40 degrees with stiffness but no pain.  The lower 
extremities were within functional limits, except for left 
hip flexion to 115 degrees in a supine position prior to 
pain.  Strength and motor control was impaired, again at 4+ 
in the left hip flexor, but was otherwise normal in the 
bilateral lower extremities.  On palpation, there was mild 
tenderness at the left posterior superior iliac spine and 
sacrum/L5 junction.  There was tight lumbar musculature, but 
no indication of musculoskeletal spasm or tenderness.  There 
was still hypomobility at L3-L5 with pain.  

On a June 2003 VA physical therapy reevaluation, the veteran 
had sensation within functional limits, but impaired range of 
motion, with findings of flexion to 45 degrees with pulling, 
extension to 15 degrees with pain, lateral flexion to 25 
degrees with stiffness, and lateral rotation to 40 degrees 
with right-sided stiffness.  The lower extremities were 
within functional limits, except for left hip flexion to 110 
degrees in a supine position prior to pain.  Strength and 
motor control for the back was impaired at four out of five.  
A straight leg raising test was negative to approximately 65 
degrees bilaterally.  On palpation, there was mild tenderness 
at the left posterior superior iliac spine and sacrum/L5 
junction.  There was tight lumbar musculature, but no 
indication of musculoskeletal spasm or tenderness.  There was 
still hypomobility at L3-L5 with pain.  The veteran was then 
discharged from physical therapy, as it was determined that 
his goals had been met.  

On follow-up VA orthopedic evaluation in mid-June 2003, the 
veteran denied numbness, tingling, weakness, and bowel or 
bladder changes.  He stated that his back pain still limited 
him.  On clinical evaluation, he had full muscle strength, 
grossly normal sensation to touch, no clonus bilaterally, and 
a bilateral 1+ patellar tendon reflex.  The physician noted 
that recent X-rays showed no spondylolisthesis, good 
alignment of the bony anatomy as well as good curvature.  He 
added that there was some question on the report as to 
whether there was a possible old compression fracture at L4-
L5, but noted that the veteran denied any history of the 
same. 

Prior to September 26, 2003, the veteran has a 10 percent 
rating under the former 38 C.F.R. § 4.71a, DC 5292, a 
diagnostic code applicable to the evaluation of lumbar spine 
limitation of motion.  Under this code, a 10 percent 
evaluation was assigned for slight motion limitation, whereas 
moderate limitation of motion warranted an award of 20 
percent, and a maximum 40 percent rating was available in 
cases of severe motion limitation.  38 C.F.R. § 4.71a (2003).      

The Board notes that words such as "severe," "moderate," 
and "mild" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, VA must evaluate all 
evidence, to the end that its decisions are "equitable and 
just."  
38 C.F.R. § 4.6 (2005).  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6.

The Board has reviewed the objective evidence of record, and 
finds that a higher initial evaluation of 20 percent, but no 
more, is warranted under the provisions of DC 5292 as in 
effect prior to September 26, 2003.  In reaching this 
conclusion, the Board acknowledges the veteran's complaints 
of pain, and observes that the medical evidence objectively 
confirms the presence of this pain and its effect on motion.  
In fact, the medical evidence includes several VA range of 
motion tests that show limitation of range of motion at up to 
50 percent of normal, and so the Board finds that rather than 
slight, this level of limitation more nearly approximates 
moderate limitation of lumbar spine motion per DC 5292.  
38 C.F.R. § 4.7.  The Board assigns this higher rating with 
full consideration of additional functional limitation 
because of such factors as pain, weakness, fatigability, and 
incoordination.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§  3.102, 4.3, 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

The Board further finds, however, that for this period of the 
claim, there has been no demonstration of disability 
comparable to severe lumbar spine limitation of motion so as 
to afford the veteran an even higher rating under the former 
38 C.F.R. § 4.71a, DC 5292, and no examining physician 
classified the level of disability in terms like severe.  
Thus, the Board finds that any documented DeLuca factors have 
already been accounted for in the newly assigned 20 percent 
evaluation, and that the pertinent medical evidence does not 
establish or suggest functional limitation commensurate with 
the next-higher and available rating.  Accordingly, the Board 
holds that the veteran's disability picture for this period 
of the claim more nearly approximates the criteria for a 20 
percent rating for moderate limitation of motion under the 
former DC 5292.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a.

The Board has also considered whether other diagnostic codes 
under the former 38 C.F.R. § 4.71a may apply to afford the 
veteran an evaluation in excess of 20 percent for lumbar 
spine disability for this period of the claim.  

As such, another available code was DC 5295, for the 
evaluation of lumbosacral strain.  Under this code, a 20 
percent evaluation was assigned when there was muscle spasm 
on extreme forward bending or a loss of lateral spine motion, 
unilateral, in a standing position.  A higher and maximum 40 
percent rating under DC 5295 was available in cases of severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteoarthritic changes, or a narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  As noted, the veteran 
already has a 20 percent rating for his disability.  The 
Board holds, however, that the competent and credible 
evidence of record more nearly approximates a 20 percent 
rating under this code.  There is clinical evidence of 
observed muscle spasm (as applicable to a 20 percent rating 
under DC 5295), and also moderately impaired range of motion 
and related symptomatology as described above.  However, 
there is simply no medical evidence of most of the requisite 
symptomatology as listed at DC 5295 for the assignment of a 
40 percent evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.7.

Other diagnostic codes under the former 38 C.F.R. § 4.71a and 
generally available for rating service-connected spine 
disabilities either concern other areas of the spine, such as 
cervical (DC 5287 and DC 5290), dorsal (DC 5288 and DC 5291), 
or sacroiliac (DC 5294, which, as well is evaluated the same 
as lumbosacral strain under DC 5295) areas, and are therefore 
not for consideration in the evaluation of the veteran's 
lumbar spine disability, or otherwise require evidence of 
vertebral fracture (DC 5285) or ankylosis (DC 5286, DC 5287, 
DC 5288, DC 5289), which are not shown by the medical 
evidence of record.  (The Board is aware of the veteran's  
reports of in-service fracture; his service medical records, 
however, do not document the occurrence of such fracture, and 
the applicable post-service medical records do not confirm 
the presence of any service-connected fracture residuals.)  
The Board further notes that the veteran is not currently in 
receipt of an award of service connection for intervertebral 
disc syndrome (IDS) or degenerative disc disease or DDD (nor 
is he diagnosed with either disease), and so evaluation of 
his low back disability under the former diagnostic code for 
IDS (DC 5293) is not warranted.  The Board therefore finds 
that no other diagnostic codes under the former 38 C.F.R. 
§ 4.71a may apply to afford a rating in excess of 20 percent 
for the veteran's lumbar spine disability prior to September 
26, 2003.

Entitlement to an Evaluation in Excess of 10 Percent for Low 
Back Disability from September 26, 2003

On VA clinical evaluation in December 2003, there was no 
spinal tenderness or extremity edema, but based upon the 
veteran's complaints, including sleep disturbance, the 
physician continued a diagnosis of chronic low back pain.  At 
a January 2004 visit, the veteran stated that he was feeling 
better, which was indicated as likely because of a new 
medication, and there was no spinal tenderness on clinical 
evaluation.  The diagnosis remained chronic low back pain.

In May 2004, the veteran participated in a Travel Board 
Hearing before the undersigned, where he noted that the 
extent of his original in-service injuries was sciatic nerve 
damage and broken ribs.  He testified that although 
exploratory surgery was recommended, he declined it.  He 
reported a job history that included multiple terminations, 
but indicated that his back pain and muscle spasms were a 
great contributing factor to his loss of employment.  He 
stated that his pain also affected his social life.  He 
advised that when his pain "kicked in," it just took over 
everything.  He noted that it took about an hour for him to 
get out of bed in the morning, and that he was constantly 
using prescription pain medication with no symptom relief.  
He advised that his back problem had progressively worsened 
over the last couple of years.  He also noted left leg 
tingling and/or numbness, as well as occasional numbness in 
his fingers.  He stated that his pain was radiating up his 
spine.  He noted difficulty with sleeping and exertion.  He 
also testified that despite a recent weight loss of 26 
pounds, his pain was worse.  

At an August 2004 VA visit, the veteran reported worsening 
pain over the last week, with difficulty sleeping and 
resultant irritability, but no incontinence or focal 
weakness.  On clinical evaluation, there was no spinal 
tenderness, a negative straight leg raising test, and no 
extremity edema.  There were also symmetric reflexes.  The 
diagnosis was chronic low back pain.  

At a February 2005 VA evaluation, the veteran stated that his 
back pain was about the same, with good days and bad days.  
He also noted that he had stopped taking his pain medicine.  
On clinical evaluation, there was no extremity edema, and the 
diagnosis continued as chronic low back pain.  An early April 
2005 record showed no extremity edema on clinical evaluation, 
and continued the same diagnosis.      

At an April 2005 VA spine examination with claims file 
review, the veteran provided the same history of in-service 
injury and a post-service employment history that continued 
until his release from two positions around the Fall of 2003.  
He stated that currently, his low back was not too bad, but 
that pain was always present.  He advised that he still had 
times when the pain, described as achy and occasionally 
sharp, was so bad that he did not want to get out of bed.  
The examiner noted little if any pain radiation into the 
buttocks or lower extremities, and the veteran stated that 
the only numbness he had was present in his left hand at 
night, when he occasionally woke up with numb and tingly 
fingers, which would return to normal after he shook his 
hand.  The examiner also noted that there was no lower 
extremity weakness.  The veteran reported no bladder 
problems, but did describe occasional constipation.  He also 
noted flare-ups occurring once every month or two, brought on 
by bending over or taking long walks, when it felt like 
"everything was limited," in that his back motion was so 
restricted that he had a hard time getting out of bed and had 
problems reducing his pain to a lesser level.   He noted that 
the pain did respond to a heating pad or long shower, and 
that he also tried to help his back by utilizing certain 
stretching exercises.  The veteran advised that he had gained 
a lot of weight since service.  He reported that he had not 
had surgery, and did not use a back brace or cane.  He noted 
that he could not walk very far, and that this distance was 
getting shorter.  He stated that he was able to stand or sit 
for only 10 minutes at a time before he needed to change 
positions, but the examiner opined that this appeared to not 
only be the result of his back problems, but also because of 
his general psychologic disposition.  He also determined that 
the veteran was able, in general, to perform all activities 
of daily living, including getting into and out of bed, but 
advised that getting out of bed may take some time.  


On clinical evaluation, the April 2005 VA examiner measured 
forward flexion to 70 out of 90 degrees, mostly through the 
hips and upper back, with a lumbar lordosis that was slightly 
flattened at 5 degrees and barely reached 0 degrees during 
that motion.  He further noted that the motion was ended by 
about a 5 to 10 degree span when the veteran developed 
increasing back discomfort, described as mostly pulling at 
his lower back.  Extension was to 20 out of 30 degrees, again 
with increasing low back discomfort over the last 10 degrees.  
Left and right lateral flexion was to 20 out of 30 degrees 
each, with some increased discomfort along the outside of the 
curve in both directions.  Left and right lateral rotation 
was to 45 degrees each, with no increased discomfort.  Right 
straight leg raising was positive at 60 degrees with 
hamstring pain, while left straight leg raising was positive 
at 50 degrees.  Deep tendon reflexes were symmetric, and were 
measured at 3+ at the knees and at 2+ at the ankles.  Plantar 
reflexes were equivocal to downgoing.  Motor strength was 
intact, as was sensory testing from L2 through S2.  The 
diagnosis was low back pain, secondary to arthritis.  After 
subsequent X-ray review, the examiner added that there were 
no significant abnormalities on review of the lumbosacral 
spine, although there were some mild vascular calcifications 
present.    

The Board first notes that effective September 23, 2002, VA 
revised the Rating Schedule's criteria for the evaluation of 
IDS.  As noted earlier, however, the veteran is not service-
connected or diagnosed with IDS, and so these changes are not 
pertinent to this appeal.  As opposed to the changes to DC 
5293 effective from September 23, 2002, through September 25, 
2003, however, VA later revised the entire schedule for the 
evaluation of spine disabilities, effective from September 
26, 2003.  Under a new general rating formula, the diagnostic 
codes for rating spine disabilities were relabeled from DC 
5235 to DC 5243 (but DC 5243, addressing IDS, continued to 
embody the aforementioned revised provisions of DC 5293 as 
effective from September 23, 2002, with respect to the 
evaluation of incapacitating episodes).  The new diagnostic 
codes for spine disabilities are therefore: DC 5235 (for 
vertebral fracture or dislocation); DC 5236 (for sacroiliac 
injury and weakness); DC 5237 (for lumbosacral or cervical 
strain); DC 5238 (for spinal stenosis); DC 5239 (for 
spondylolisthesis or segmental instability); DC 5240 (for 
ankylosing spondylitis); DC 5241 (for spinal fusion); DC 5242 
(for degenerative arthritis of the spine; see also DC 5003); 
and DC 5243 (for IDS).


The new general rating formula also directs that to evaluate 
the spine disabilities at DC 5235 to DC 5243 (unless DC 5243 
is evaluated under the formula for rating IDS based upon 
incapacitating episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following ratings are available:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

In addition, the new general rating formula also includes 
several notes applicable to the evaluation of spine 
disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V (2005).)  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;


Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Id. 

The Board observes that because the new general rating 
formula for spine disabilities directs to rate the problem 
with or without indicia of pain, per DeLuca and 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, VA is still required to consider 
whether an increased rating is warranted as based upon such 
problems as additional impairment from pain during flare-ups.

As well, the new schedule further advises that VA must also 
determine whether to evaluate IDS under the general rating 
formula for spine disabilities, or as based upon 
incapacitating episodes under DC 5243, and then utilize the 
method that results in a higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  
Again, however, the Board notes that the veteran is not 
service-connected for this disease, and as such, his low back 
disability is not to be rated as based upon either 
incapacitating episodes or other IDS symptomatology.

Accordingly, under the new general rating formula, the 
current medical evidence would indicate that, with 
substantial consideration of impairment from pain per Deluca 
and 38 C.F.R. § 4.40 and 4.45, the most the veteran could 
receive for his current level of low back disability would be 
a rating of 20 percent.  The only measured range of motion 
findings for this period of the claim were documented on the 
April 2005 VA examination, and equate to a combined 
thoracolumbar spine range of motion of 190 degrees, which 
would actually only qualify the veteran for a 10 percent 
rating under the new general formula.  As well, there is also 
no medical evidence of forward flexion limited to greater 
than 30 but less than 60 degrees, or of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour as required for a 20 percent rating under the 
new general formula.  The Board, however, believes that the 
veteran's reports of considerable impairment from constant 
pain are credible, such that, especially with application of 
38 C.F.R. § 4.40, 4.45, and DeLuca, supra, a 20 percent 
rating under the new general formula is appropriate.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.71a.

At the same time, however, a rating in excess of 20 percent 
for current lumbar spine disability under the new general 
rating formula is not available.  A 30 percent rating is only 
available for service-connected cervical spine disability.  A 
40 percent rating requires a finding of favorable ankylosis 
of the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine to 30 degrees or less, which is not shown 
by the medical evidence.  As well, a 50 or 100 percent rating 
requires a finding of unfavorable ankylosis of the entire 
spine or thoracolumbar spine, which again is not shown in the 
record.  Id.

The Board further notes that, in recognition of Note (1) to 
the new general rating formula, it has considered whether to 
separately evaluate associated lumbar spine neurological 
disability under the appropriate diagnostic code.  However, 
although there are some complaints of pain radiation, the 
medical evidence for this period of the claim does not 
demonstrate such diagnosed disability.  As such, the Board is 
unable to separately evaluate lumbar spine neurological 
disability at this time, as there is insufficient medical 
evidence of record to do so.  Id.

Finally, the Board recognizes that prior to this period of 
the claim, the veteran now has a 20 percent rating for low 
back disability per the former DC 5292 criteria as in effect 
before September 26, 2003.  In review of those criteria as 
compared to application of the new criteria to the current 
medical evidence, the Board agrees that the former criteria 
for DC 5293 are no more favorable to the claim because 
evaluation of current disability under those criteria still 
results in no more than a 20 percent evaluation.  See 
VAOPGCPREC 7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  The current range of motion findings demonstrate 
no more than moderate range of motion per DC 5292, and in 
fact appear more extensive than the prior evaluations.   The 
Board also finds that, with consideration of 38 C.F.R. 
§§ 4.7, 4.40, and 4.45, as well as DeLuca, the assignment of 
a higher rating of the maximum 40 percent under the former DC 
5292 for severe lumbar spine limitation of motion or under DC 
5295 for lumbosacral strain, is still not warranted because 
of the lack of pertinent findings by VA physicians on 
clinical evaluation.  Accordingly, a 20 percent rating for 
lumbar spine disability under the former DC 5292, and no 
more, is available at this time.  The Board again notes that 
other diagnostic codes directly applicable to the evaluation 
of lumbar spine disability under the former 38 C.F.R. 
§ 4.71a, namely DC 5285, DC 5286, and DC 5289, also cannot 
afford the veteran a rating in excess of 20 percent for this 
period of the claim, as there is still no medical evidence of 
vertebral fracture or ankylosis.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.71a (2003).

Extraschedular Evaluation

The Board has contemplated extraschedular evaluation in this 
case, but finds that there has been no showing that this 
disability has: (1) caused marked interference with 
employment beyond the interference contemplated in the now-
assigned rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

An initial evaluation of 20 percent for low back disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


